Citation Nr: 0105088	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is entitlement to additional compensation 
benefits for a spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had service with the National Guard of Ohio from 
September 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 determination by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A report of contact dated in January 
1999 has been accepted as a notice of disagreement, a 
statement of the case was issued in March 1999, and a 
substantive appeal was received in December 1999.


FINDING OF FACT

The veteran's claimed marriage to J.B. has not been 
established to date. 


CONCLUSION OF LAW

The criteria for recognizing J.B. as the veteran's spouse for 
VA compensation purposes have not been met.  38 U.S.C.A. 
§§ 5103, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.50, 3.109, 3.205 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is married to J.B., and should 
be entitled to additional compensation benefits for her 
alleged spouse.  The veteran is service-connected for 
schizophrenia (100 percent) and a low back disability.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
the instant case, it appears that the RO has undertaken 
exhaustive efforts to develop the pertinent evidence but has 
met with little cooperation, if any, from the veteran.  Under 
the circumstances, the Board finds that no useful purpose 
would be served in this case by delaying appellate review for 
additional development.

On a declaration of status of dependents (VA Form 21-686c) 
received in December 1989, the veteran indicated that she had 
married J.B. in December 1989.

In a May 1990 application for vocational rehabilitation 
benefits, the veteran indicated that she had a spouse.

In an April 1992 letter to the veteran, the RO requested the 
veteran to provide the whereabouts of her spouse; the veteran 
did not respond to the request.

In a July 1992 letter to the veteran, the RO requested the 
veteran to provide the social security number of her spouse; 
the veteran did not respond to the request.

A document received in August 1992 from the Social Security 
Administration indicated that there was no social security 
number on record for J.B.

A May 1997 VA field examination was conducted on the front 
porch of the veteran's house; the veteran indicated that her 
husband was "doing OK."

In response to a May 1998 request, a municipal court provided 
documentation to the RO which consisted of an application for 
marriage and a marriage certificate dated in December 1989; 
the parties on the documents were the veteran and J.B.

In a June 1998 letter to the veteran, the RO requested the 
veteran to inform the RO of her martial status with J.B.; the 
veteran did not respond to the request.

At a July 1998 VA field examination, the veteran indicated 
that she lived with her spouse at her residence

In August 1998, the RO informed the veteran that as proposed 
in letters dated in April and June 1998, the veteran's 
compensation award was being reduced to the rate for a single 
veteran.  The RO informed the veteran that the reason for the 
adjustment was the veteran's failure to provide requested 
information concerning her spouse J.B.

In September 1998 the RO received documentation from the 
veteran which reflected that she was married to J.B.; the 
veteran reported J.B.'s birth date and indicated that J.B. 
did not have a social security number.

In a December 1998 statement, the veteran indicated that J.B. 
had lived with the veteran at her residence from December 
1989 to October 1998.

A December 1998 VA field examiner indicated that there was no 
telephone listing for J.B. in the entire state of Ohio; there 
was also no social security number for J.B.  The examiner 
concluded his report by remarking that additional efforts to 
confirm the veteran's martial status in the filed would be 
"counterproductive."  

In a January 1999 letter to the veteran, the RO requested the 
veteran to provide information cornering her martial status; 
she was told of her right to have a personal hearing on the 
matter.  The veteran did not provide any information 
concerning J.B.

A spouse is a person of the opposite sex whose marriage to 
the veteran meets VA requirements.  38 C.F.R. § 3.50(a).  
Generally, a claimant must establish marriage by some 
documentary form of proof.  38 C.F.R. § 3.205(a).  In the 
absence of conflicting information, such proof of marriage 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

The underlying problem in the present case is that the record 
shows conflicting information regarding the claimed marriage 
to J.B., and the veteran has refused to cooperate in the RO's 
efforts to clarify the conflicting information.  While there 
is a copy of a marriage license in the claims file, that 
document alone is not sufficient to establish marriage when 
there is conflicting evidence of record regarding the 
marriage.  38 C.F.R. § 3.205(b).  Not only does it appear 
that J.B.'s existence and/or whereabouts has been called in 
to question, the Board notes that there is some evidence to 
suggest that J.B. was married to another individual in the 
past.  In that regard, there is no evidence of record 
documenting the termination of that prior marriage by death 
or divorce.  The RO requested information in this regard from 
the veteran, but she failed to respond.  She has also failed 
to cooperate and/or respond to various other RO efforts to 
simply confirm the claimed marriage to J.B.  Under the 
circumstances, the Board is compelled to find that the 
preponderance of the evidence currently of record is against 
recognizing J. B. as the veteran's spouse for VA purposes.  
Through various communications, as well as by the statement 
of the case, the veteran has been clearly advised of the 
conflicting information regarding her claimed marriage as 
well as the types of evidence necessary to clarify this 
matter.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 

